 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENZA RABENN
   MICHAEL TIERNEY
 3 Assistant United States Attorney
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                            CASE NO. 1:18-CR-00088-LJO-SKO
12
                                   Plaintiff,             STIPULATION REGARDING CONTINUANCE OF
13                                                        HEARING DATE, EXCLUDABLE TIME PERIODS
                            v.                            UNDER SPEEDY TRIAL ACT; FINDINGS AND
14                                                        ORDER
     CARLOS ALBERTO BARVOZA-CASILLAS,
15                                                        DATE: March 18, 2019
                                  Defendant.              TIME: 8:30 a.m.
16                                                        COURT: Hon. Lawrence J. O'Neill
17
                                                  STIPULATION
18
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19
     through defendant’s counsel of record, hereby stipulate as follows:
20
            1.      By previous order, this matter was set for hearing on Defendant’s Motion to Suppress on
21
     March 18, 2019.
22
            2.      By this stipulation, the parties now move to continue the hearing on Defendant’s Motion
23
     to Suppress until April 29, 2019, and to exclude time between March 18, 2019, and April 29, 2019.
24
            3.      By this stipulation, the parties further move to continue the filing date for the
25
     government’s opposition brief to April 8, 2019, and the defendant’s reply brief to April 15, 2019.
26
            4.      The parties agree and stipulate, and request that the Court find the following:
27
                    a)     The government has informed the defendant that certain government witnesses
28
            and counsel for the government are unavailable on March 18, 2019. Further, the government
      STIPULATION REGARDING EXCLUDABLE TIME            1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1         notified the defendant of its expected opposition, and the parties desire additional time to discuss

 2         resolution of the case.

 3                b)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 4         et seq., within which trial must commence, the time period of March 18, 2019 to April 29, 2019,

 5         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(1)(D), because it results from a

 6         continuance granted by the Court at parties’ request on the basis of the Court’s finding that the

 7         delay is resulting from a pretrial motion, from the filing of the motion through the conclusion of

 8         the hearing on, or other prompt disposition of, such motion.

 9                c)      Nothing in this stipulation and order shall preclude a finding that other provisions

10         of the Speedy Trial Act dictate that additional time periods are excludable from the period within

11         which a trial must commence.

12         IT IS SO STIPULATED.

13
     Dated: March 8, 2019                                   MCGREGOR W. SCOTT
14                                                          United States Attorney
15
                                                            /s/ VINCENZA RABENN
16                                                          VINCENZA RABENN
                                                            Assistant United States Attorney
17

18
     Dated: March 8, 2019                                   /s/ ERIC KERSTEN
19                                                          ERIC KERSTEN
20                                                          Counsel for Defendant
                                                            carlos alberto barvoza-casillas
21

22
                                           FINDINGS AND ORDER
23
          IT IS SO FOUND. The hearing will now take place at 9:45 a.m. on April 29, 2019.
24 IT IS SO ORDERED.

25      Dated:   March 11, 2019                             /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME             2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME   3
30   PERIODS UNDER SPEEDY TRIAL ACT
